Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 01/29/2021 has been received and placed of record.  Accordingly, claims 7-8 have been cancelled and claims 1-6 and 9-22 are pending in the instant application.

The following is an examiner’s statement of reasons for allowance:
Reference Chao et al (US 10,097,282) is cited because it is pertinent to the method and apparatus for testing of a UE.  However, the cited reference fails to teach or suggest an apparatus for a test equipment (TE), the apparatus comprising, in combination with other elements, the further arrangements of a processor to determine a power spectral density (Noc) for an artificial noise signal to apply to the UE for testing at the operating band, the subcarrier spacing, and the channel bandwidth based on an equation:  Noc = REFSENS - 10*log10(BW) + D - SNRREFSENS + X, 
where: REFSENS comprises a reference sensitivity power level corresponding to a receiver of the UE for the operating band, the subcarrier spacing, and the channel bandwidth; BW comprises a receive bandwidth; D comprises a diversity gain of the receiver; SNRREFSENS = -1dB corresponding to a signal-to-noise ratio (SNR) used for simulation of the REFSENS; and X comprises a desired value above a thermal noise of the UE as recited in claim 1; or a processor to determine a power level (Es) of a signal to apply to the UE for testing at the operating band, the subcarrier spacing, and the 
where REFSENS comprises a reference sensitivity power level corresponding to a receiver of the UE for the operating band, the subcarrier spacing, and the channel bandwidth; BW comprises a receive bandwidth; D comprises a diversity gain of the receiver; SNRREFSENS = -1dB corresponding to a signal-to-noise ratio (SNR) used for simulation of the REFSENS; and SNRbound comprises an SNR value associated with the signal based at least in part on an error vector magnitude (EVM) of a transmitter (Tx) of the TE as recited in claim 4; or a method to test receiver (Rx) performance requirements of a user equipment (UE), the method comprising: generating a radio frequency (RF) signal with a power level (Es) and an artificial noise signal with a power spectral density (Noc); determining the Es for the RF signal and the Noc for the artificial noise signal, wherein the Es and the Noc are selected to emulate a target signal-to-noise ratio (SNR) at a baseband Rx chain of the UE and compensate for UE RF noise; combining the RF signal and the noise signal to produce an applied signal; and providing the applied signal to the UE as recited in claim 9 and further limitations of the dependent claims 2-3, 5-6 and 10-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636